     Case 3:18-cv-00435-JLS-MSB Document 65 Filed 05/21/19 PageID.1212 Page 1 of 1

1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES RUTHERFORD, et al.,                           Case No.: 18cv435-JLS(MSB)
12                                      Plaintiffs,
                                                          ORDER SETTING TELEPHONIC CASE
13    v.                                                  MANAGEMENT CONFERENCE
14    EVANS HOTELS, LLC, et al.,
15                                   Defendants.

16
17
18          A telephonic attorneys-only Case Management Conference was held on May 21,
19    2019. A telephonic attorneys-only Case Management Conference is set for August 22,
20    2019, at 11:30 a.m. Plaintiff’s counsel is to arrange and initiate the conference call. The
21    telephone number for Judge Berg’s chambers is (619) 557-6632.
22          IT IS SO ORDERED.
23    Dated: May 21, 2019
24
25
26
27
28
                                                      1
                                                                                       18cv435-JLS(MSB)
